UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended March 31, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 0-50863 CENTALE, INC. (Name of Small Business Issuer in its Charter) New York 30-0299889 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 191 Main Street, East Aurora, NY 14052 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: 716-714-7100 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, $.01 par value per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesNo
